Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered June 7, 1973, convicting hLn of robbery in the first degree, grand larceny in the second degree and assault in the first degree (two counts), upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. No questions of fact have been raised or considered. This court’s decision in People v Testa (48 AD2d 691) is controlling and requires a reversal of the conviction. Latham, Acting P. J., Cohalan, Brennan, Munder and Shapiro, JJ., concur.